NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit
                                       2009-3049

                                 TAROL G. PERRINE,

                                                        Petitioner,

                                            v.

                      DEPARTMENT OF VETERANS AFFAIRS,

                                                        Respondent.


      Tarol G. Perrine, of Jacksonville, Florida, pro se.

       Anthony W. Moses, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for respondent. With him on
the brief were Jeanne E. Davidson, Director, and Donald E. Kinner, Assistant Director.

Appealed from: Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit


                                      2009-3049

                                TAROL G. PERRINE,

                                               Petitioner,

                                          v.

                     DEPARTMENT OF VETERANS AFFAIRS,

                                               Respondent.


               Petition for review of the Merit Systems Protection Board
                                 in AT0432070421-C-2.

                          ___________________________

                          DECIDED: March 23, 2009
                          ___________________________


Before BRYSON, LINN, and MOORE, Circuit Judges.

PER CURIAM.

                                      DECISION

      Tarol G. Perrine challenges the decision of the Merit Systems Protection Board

denying his petition for enforcement of a settlement agreement with the Department of

Veterans Affairs (“DVA”). We vacate and remand.

                                   BACKGROUND

      Mr. Perrine worked as a Readjustment Counseling Therapist at a DVA facility in

Jacksonville, Florida. On July 11, 2006, the DVA issued a notice of decision removing
him because of unacceptable job performance. Mr. Perrine’s removal became effective

on July 18, 2006.

      Mr. Perrine filed an appeal with the Merit Systems Protection Board challenging

his removal. Mr. Perrine and the DVA then entered into a settlement agreement in

which Mr. Perrine agreed to withdraw his appeal and submit a signed letter indicating

that he was resigning from his position for personal reasons. The DVA, in turn, agreed

to “replace the removal action in [Mr. Perrine’s] official personnel folder OPF with [his]

signed resignation,” and to “expunge [Mr. Perrine’s] record ‘OPF’ of the removal action”

within 30 days after the Board accepted the settlement agreement. The Board entered

the agreement into the record and dismissed the case, while retaining jurisdiction to

ensure compliance with the agreement.

      On October 4, 2007, Mr. Perrine filed a petition for enforcement of the settlement

agreement. He contended that the DVA had breached the agreement because he had

applied for three positions with the agency but had not been selected for any of those

positions. The Board denied the petition on the ground that the settlement agreement

did not require the agency to select Mr. Perrine for another position and that the DVA

therefore had not breached the terms of the agreement.

      On April 29, 2008, Mr. Perrine filed another petition for enforcement in which he

contended that the agency had breached the settlement agreement by failing to

expunge the removal action from his OPF and replace it with documentation of his

voluntary resignation. Mr. Perrine claimed that after the settlement agreement was

executed, the agency sent him a copy of his OPF that contained references to the

removal action and other documents associated with his removal. Mr. Perrine asserted




2009-3049                                   2
that he was not selected for positions with the DVA and the Department of the Navy

because of the DVA’s failure to comply with the terms of the settlement agreement

relating to the expungement of his removal action.

       The administrative judge assigned to Mr. Perrine’s second enforcement action

concluded that Mr. Perrine had not offered any evidence to support his claim that the

DVA had failed to comply with the terms of the settlement agreement. To the contrary,

the administrative judge ruled that the DVA had offered “convincing evidence” that it had

expunged the removal action from Mr. Perrine’s OPF and had replaced that action with

documentation of his voluntary resignation. The administrative judge therefore issued a

decision denying Mr. Perrine’s petition for enforcement. After the full Board denied Mr.

Perrine’s petition for review, he filed a petition for review by this court.

                                        DISCUSSION

       As evidence of its compliance with the settlement agreement, the DVA submitted

to the administrative judge the affidavits of Janice Stamm, an employee with the DVA’s

Resource Management Service, and Ronald Katt, a DVA Human Resource Specialist.

Ms. Stamm stated that Mr. Perrine had requested a copy of his OPF in July 2006, and

that she mailed him a copy of his OPF no later than September 1, 2006. It was that

OPF, according to the DVA, that contained documentation of Mr. Perrine’s removal

action. Accordingly, the agency argued, the OPF that Mr. Perrine received did not

demonstrate the agency’s failure to comply with the settlement agreement, because that

OPF was provided to him nearly one year before the agency and Mr. Perrine had even

executed the agreement on August 2, 2007.




2009-3049                                      3
      Mr. Katt stated in his affidavit that within 30 days after the Board accepted the

settlement agreement, he replaced the removal action in Mr. Perrine’s OPF with a

Notification of Personnel Action form (“SF-50”) indicating that Mr. Perrine had resigned.

In support of that contention, the agency submitted copies of the SF-50 showing Mr.

Perrine’s original removal action; the SF-50 documenting the cancellation of that

removal; and the replacement SF-50 reflecting Mr. Perrine’s resignation. Based on that

evidence, the administrative judge concluded that the agency had faithfully executed the

terms of the settlement agreement.

      However, it is not clear from the record whether the SF-50s that the agency

submitted to the administrative judge are in fact part of Mr. Perrine’s OPF. The SF-50s

documenting Mr. Perrine’s original removal action and the cancellation of that removal

by definition constitute evidence of Mr. Perrine’s removal from his position with the DVA.

Even the SF-50 documenting Mr. Perrine’s resignation—which the agency offered as

proof of its compliance with the settlement agreement—includes in the “Remarks”

section the following notation: “CHANGE FROM REMOVAL TO RESIGNATION.” Mr.

Perrine argues that the explicit references to “removal” in the SF-50s violate the terms

of the settlement agreement, which required the agency to “expunge [Mr. Perrine’s]

record ‘OPF’ of the removal action.”

      Agencies must strictly comply with a settlement agreement that obligates the

agency to “rescind,” “remove,” or “expunge” documentation of an employee’s removal

from his personnel file. In Conant v. Office of Personnel Management, 255 F.3d 1371

(Fed. Cir. 2001), an employee who was removed from her position with the Internal

Revenue Service entered into a settlement agreement with the IRS in which the agency




2009-3049                                   4
agreed to “rescind” the SF-50 reflecting that the employee had been removed. We

stated:

       By agreeing to “rescind” the Removal SF-50, the IRS promised in effect to
       destroy it, erasing “removal” and all reasons for such a removal from [the
       appellant’s] professional record with the agency. By agreeing to issue a
       new SF-50 in its place, the IRS promised that the only legal document
       recording the end of [the appellant’s] employment with the agency would
       henceforth be the SF-50 stating she resigned for personal reasons.

Id. at 1376.     We therefore concluded that the agency breached the settlement

agreement when it submitted forms as part of the employee’s disability retirement

application that explicitly referred to her removal. Id.

       In Musick v. Department of Energy, 339 F.3d 1365 (Fed. Cir. 2003), a settlement

agreement between the Department of Energy and a former employee similarly required

the agency to “remove [from his OPF] all documentation relating to and culminating in”

the employee’s removal. Although the agency alleged that it had properly removed all

documents relating to the removal from the employee’s OPF, the agency submitted as

evidence an employment record that referred to a “REMOVAL,” a “RESIGNATION,” and

a “CANCELLATION”—much like the SF-50s submitted by the agency in this case. We

remanded for a factual determination as to whether the references to the removal had

been retained in the employee’s OPF in violation of the settlement agreement. Id. at

1370; see also Dougherty v. Dep’t of Agric., 99 M.S.P.R. 161, 168-69 (2005)

(remanding for a determination of whether employment records had been “cleaned” of

any reference to the appellant’s removal); Principe v U.S. Postal Serv., 100 M.S.P.R.

66, 70 (2005) (a settlement agreement in which agency agrees to rescind the

employee’s removal requires the agency to erase the term “removal” from the

employee’s personnel record); cf. Gizzarelli v. Dep’t of the Army, 90 M.S.P.R. 269, 279



2009-3049                                     5
(2001) (settlement agreements calling for “expungement,” “purging,” or “removal” of

documents impose a strict duty of compliance on the agency).

       In this case, the SF-50s provided to the Board, which contain references to Mr.

Perrine’s “removal,” appeared to conflict with the agency’s obligation under the

settlement agreement to expunge Mr. Perrine’s OPF of the removal action. In light of

those record materials, we directed the parties to address whether the SF-50s provided

to the Board are part of Mr. Perrine’s OPF and, if so, how those SF-50s demonstrate

the agency’s compliance with the settlement agreement.

       The government responded with a declaration by Mr. Katt, the Human Resources

Specialist who has maintained control over Mr. Perrine’s OPF. Mr. Katt stated that the

only SF-50 that is included in Mr. Perrine’s OPF indicates that Mr. Perrine’s personnel

action is a “RESIGNATION.” That SF-50, a copy of which the government provided to

this court, does not contain the remark “CHANGE FROM REMOVAL TO

RESIGNATION.” According to Mr. Katt, the SF-50s referring to Mr. Perrine’s removal

that were submitted to the administrative judge were obtained from a separate file that

the agency compiled in connection with its defense of the appeals that Mr. Perrine had

initiated with the Board. See Turner v. Dep’t of Homeland Sec., 102 M.S.P.R. 330, 334

(2006) (allowing agency to maintain a separate litigation file containing documents that

were purged from the appellant’s OPF). The government therefore contends that it is in

compliance with the terms of the settlement agreement.

       The government acknowledges, however, that the record before the Board

contained a copy of the SF-50 reflecting Mr. Perrine’s resignation that still referred to his

removal (as well as the SF-50s documenting the original removal action and its




2009-3049                                    6
cancellation), and that to the extent the Board relied on the SF-50s that were provided

as part of the record, the Board’s decision would appear to conflict with the decisions in

Conant, Musick, Dougherty, and Principe. The government has therefore suggested

that we remand the case to the Board to enable the DVA to correct the record that was

provided to the Board.

      We agree that a remand is appropriate. The question whether Mr. Perrine’s OPF

complies with the terms of the settlement agreement is one that is best addressed by

the Board in the first instance. We therefore vacate the Board’s decision and remand

the case for a factual determination as to whether the documents included in Mr.

Perrine’s OPF reflect his resignation effective July 18, 2006, and have been entirely

expunged of any reference to his removal action as required by the terms of the

settlement agreement. See Musick, 339 F.3d at 1370.

      Mr. Perrine also alleges that the “Verification of Employment” provided to the

Board by the agency was incomplete, and that his Electronic Official Personnel File may

not have been expunged of all information relating to his removal. Those questions go

to whether Mr. Perrine’s OPF is in compliance with the settlement agreement, and are

also best addressed by the Board on remand.

      Mr. Perrine further asserts that the DVA acted in bad faith by placing him on

leave without pay from July 2006 to October 2006, thereby precluding him from

receiving unemployment compensation for three months. Because Mr. Perrine did not

raise that argument before the administrative judge, we cannot address it for the first

time on appeal. See Bosley v. Merit Sys. Prot. Bd., 162 F.3d 665, 668 (Fed. Cir. 1998).




2009-3049                                   7
      Finally, Mr. Perrine argues that the Board incorrectly denied his petition for

enforcement after changing the administrative judge assigned to his case, and that the

administrative judge assigned to his case did not have sufficient time to consider his

petition for enforcement. Whatever merit those arguments may have, they are rendered

moot by our decision to vacate and remand the case for further proceedings.

      Costs are awarded to Mr. Perrine.




2009-3049                                 8